Title: To George Washington from Timothy Pickering, 22 April 1783
From: Pickering, Timothy
To: Washington, George


                        
                            Sir,
                            Newburgh April 22. 1783
                        
                        You was pleased to ask my opinion of the military establishments proper to be adopted by the United States,
                            on the conclusion of the war. As it is a subject of the first consequence, I have considered it with attention: and now
                            submit to your Excellency my thoughts upon it.
                        In order to form a just judgment of the military institution necessary for the safety of a State, we must
                            consider the principles of its government—its relative situation, and its ability.
                        That form of government which has for its sole objects the security of the lives, the liberties and happiness
                            of the people, being fixed in the United States; and all military establishments being burthens on the people, these
                            should be admitted so far only as they are necessary to secure the former.
                        A standing army would endanger our liberties; and fortunately our relative situation does not require one.
                            The same circumstance which so effectually retarded, and in the end conspired to defeat the attempts of Britain to subdue
                            us, will now powerfully tend to render us secure. Our distance from the European States in a great degree frees us of
                            apprehensions from their numerous regular forces.
                        But if our danger from those powers were more imminent, yet we are too poor to maintain a standing Army
                            adequate to our defence: and were our country more populous and rich, still it could not be done without great oppression
                            of the people. Besides, as soon as we are able to raise funds more than adequate to the discharge of the debts incurred by
                            the revolution, the surplusses should doubtless be applied in preparations for building and
                            equipping a navy; without which, in case of war, we can neither protect our commerce, nor yield that assistance to one
                            another which, on such an extent of sea coast, our mutual safety requires.
                        For these reasons we must have recourse for one general defence by land, to the only palladium of a free
                            people—a well regulated and disciplined militia. I say for our general defence, because some permanent establishments, for
                            the protection of our frontiers and the security of our magazines will be necessary, independent of the militia.
                        The troops requisite for the frontiers will be determined by the objects which these naturally present
                            themselves to our view. These are—the securing the capital passes between the United States and the neighbouring powers,
                            the protection of the trade and intercourse of our frontier settlements with one another and with the Indians, especially
                            by the waters of the rivers and lakes which form our northern and western boundaries—and by posts. far advanced into the
                            Indian country to awe the savages, and check any hostile dispositions.
                        With these views it may be proper to fix a small post, with a subaltern’s guard, at such a place on the river
                            St Croix as will give the greatest facility to the Indian trade in that quarter; and this perhaps less for the profits of
                            the trade than for securing their friendship by a constant intercourse, and giving them opportunities of obtaining
                            regularly all the supplies of goods their wants shall require.
                        The lake Champlain forming the great communication between Canada and the United States, but at the same time
                            easily admitting of reinforcements, a captain’s command, and no more, may be requisite at Ticonderoga.
                        The communication with lake Ontario, by Oswego, may require a subaltern’s command.
                        Niagara being the most important pass in America, commanding the extensive communications opened by the river
                            St Lawrence, Hudson’s river and lake Ontario on the east—and the counties, British & American, bordering on the
                            large and numerous lakes and the river Mississippi on the west—and being so situated in respect to the Indian tribes, the six
                            nations particularly, that a military force there would form a very influential check upon them—will require a body of
                            troops as respectable as a Major’s command.
                        The like reasons operate, in a degree, in relation to the post of Detroit; which therefore will require a
                            Captain’s command.
                        It is said that the most beneficial fur trade was fomerly carried on by the waters beyond Detroit, even as
                            far as the Lake of the Woods. To protect this trade, and at the same time thereby secure the friendship of the Indians, it
                            will be expedient to fix two or three posts in that country, in places which shall be found best adapted to answer the
                            purposes here mentioned.
                        The southern boundaries on the Floridas will also require some posts by way of security against the
                            Spaniards, and to protect our traffick with, and influence the Indians.
                        There will be several deposits of military stores, at each of which only a subaltern’s guard will be
                            necessary, except at West Point; where, as the grand depository, and a fortification of consequence, one hundred men may
                            be required. The other deposits may be in Massachusetts—in Pennsylvania—Virginia—and South-Carolina. These guards may with
                            most advantage be composed of, or trained as Artillery men; who should also learn all the duties of infantry. In raising
                            these guards the recruiting officers may be instructed to engage gunsmiths, blacksmiths and carpenters in preference to
                            other men. The officers should certainly be artillerists; who, besides the command of the guards, should have charge of
                            the magazines—of the cleaning & repairing of Arms—and of mounting the artillery. These services to be performed by
                            the guards, with the aid of such additional workmen as shall occasionally be judged necessary.
                        Each state will probably choose to garrison with troops of its own all its forts on the seacoast. The troops
                            necessary for the purposes before mentioned, may be thus stated.

                        
                            
                                
                                At the post on the river St Croix
                                
                                30 men
                            
                            
                                
                                Ticonderoga
                                
                                70
                            
                            
                                
                                Oswego
                                
                                40
                            
                            
                                
                                Niagara
                                
                                120
                            
                            
                                
                                Detroit
                                
                                60
                            
                            
                                
                                The posts above Detroit
                                
                                100
                            
                            
                                
                                The posts on the southern boundary
                                
                                200
                            
                            
                                
                                West Point
                                
                                100
                            
                            
                                
                                The four other depositaries
                                
                                
                                     80
                                
                            
                            
                                
                                rank and file
                                
                                800
                            
                        

                        I have not distinguished them into infantry and artillery tho’ a proportion of the latter will be necessary
                            at every post. But I see nothing that forbids the infantry to acquire at least all the practical knowledge of artillery
                            men, and it would doubtless be useful.
                        In this estimate I have considered only the efficient force requisite for the peace establishment of the
                            United States. The invalids will still be kept a distinct corps; and form an addition to the garrison of West point. If
                            they shall exceed the numbers that post shall require, the surplus may be distributed among the arsenals; where, as
                            artificers, labourers or guards, they may find sufficient employment.
                        The forts or block houses which are to be built at the posts which shall be fixed on the frontiers, will of
                            course be adapted to the strength of the garrisons which shall be assigned for them respectively. Where any forts are
                            already built, but on plans too extensive to be guarded by the small garrisons here proposed, interiour works, or
                            citadels, may be erected proportioned to those garrisons.
                        For the purpose of fixing the posts on the frontiers, it will be necessary to retain two or three engineers;
                            each of whom, having a separate duty, should be accompanied, on this service, by an officer of ability. These may be field
                            officers, and vested with the Command of the standing troops; who may be formed into one regiment of four battalions; the
                            regiment to be commanded by a colonel or lieutenant colonel, and each battalion by a lieutenant colonel or major. In order
                            to raise these troops, the states may be divided into four districts, each of which should furnish a battalion. To erect
                            these posts in the first instance, a competent number of the three-years-men will doubtless be retained in service; unless
                            others can be engaged on cheaper terms.
                        As many as two engineers will probably be always found necessary, for visiting the posts and repairing
                            fortifications, or erecting new ones, as circumstances shall require.
                        It is hardly to be expected that the arsenals will be constantly kept in proper order, unless they are
                            subject to visitations, at least annually. The visitor may most properly be an artillerist, who is both practically and
                            scientifically acquainted with his profession. He may be one of the field officers of the regiment. For I see no necessity
                            of keeping the infantry and artillery distinct. The officers of each, employed in time of peace, will have sufficient
                            leisure reciprocally to acquaint themselves with the duties of the other. The visitor will make his reports, as well as
                            estimates of all needed supplies, to the war-office.
                        All supplies for the garrisons & posts can best be furnished by contract; which will render it
                            unnecessary to retain any staff officers in service.
                        Neither will it be necessary, or even prudent, to continue in service any officers of rank, other than those
                            required by the foregoing propositions. I recollect to have seen it remarked as an instance of the policy of the Switzers,
                            that they left the appointment of their general officers to the occasion which should require them; when, unembarrassed by
                            men already in office, they would elect those whose talents and skill promised the greatest advantage to the state.
                        These are all the permanent military establishments which appear to me necessary for the public good.
                        The foregoing observations perhaps extend to all the objects relative to which your excellency expected my
                            opinion. But the military establishments therein proposed being inadequate to the general defence of the country (which
                            doubtless must engage your attention as well as that of Congress) I have thought it would coincide with your views to lay
                            before you my sentiments respecting a militia; which are therefore subjoined.
                        As the militia must form the bulwark of the United States, it ought to be put on a most respectable footing.
                            This, I am aware, will be difficult to accomplish; because most men are disposed to shift off burthens of which the
                            immediate use and necessity are not apparent to their senses. It will therefore behove Congress to make the more serious
                            and pointed efforts to form this great establishment.
                        By the articles of confederation each state is bound to keep up a well regulated and disciplined militia: but
                            how this provision may be rendered effectual, merits the most attentive consideration.
                        The militia of England is divided into classes, each of which is to serve three years. Each class contains
                            about thirty thousand men, including Wales. Scotland was not comprehended. For the purpose of disciplining the militia
                            with the greater facility, at its original formation in 1757, it was provided that serjeants should be drawn from the
                            regular troops. The plan met with great opposition in some counties: but at length it generally prevailed; and the classes
                            were well disciplined. During each year they were assembled at different times for exercise, in the whole to the amount of
                            about one month; part of the time in battalion. But substitutes were admissible indefinitely; which must tend to defeat
                            the design of forming the body of the citizens into soldiers. They were liable to be classed from eighteen to fifty years
                            of age. Each man was armed & cloathed, and, when assembled for exercise, fed & paid by the public: his pay
                            was a shilling sterling a day.
                        The militia of Switzerland was formerly reputed the best in the world. That of the great canton of Berne was
                            on the most perfect establishment. The men were uniformly armed and cloathed. They were exercised every sunday after
                            divine service. They were divided into classes: but only of old and young, or married and unmarried. The latter were
                            always to be in readiness to march whenever the defence of the state demanded their service. Besides that every citizen
                            was armed as above mentioned, in every district (or bailiwick) was a second complete set of arms for all the militia of
                            the district; and a third set was lodged in the arsenal at Berne. These two sets were the property of the public. This
                            account of the militia of England & Switzerland I give from memory; tho’ I believe ’tis tolerably accurate. The
                            acts of parliament for regulating the former may be seen in Burn’s Justice of the Peace, digested with his usual
                            precision.
                        In the United States the discipline of the militia should be every where the same. It is almost essential
                            that they be uniformly armed. And it is greatly to be wished they might be uniformly cloathed.
                        As men advanced in life are averse from militia services, & discover great stiffness and awkwardness
                            in all their motions; as, besides, the youth of these states are become numerous; the former may be exempted from all
                            ordinary musters.
                        The general ignorance of militia officers, even of the first rudiments of discipline, would prevent any good
                            effects from the most salutary regulations. Some remedy for this evil must therefore be provided.
                        Few men are willing to spend as much time in military exercises as would give them a proper knowledge of
                            discipline. Therefore some encouragement to attention, and high penalties for neglect, will be requisite.
                        Having made these observations, I will now mark the outlines of a militia establishment; which, while it is
                            practicable, may be competent to our defence.
                        Some officer, by the appointment of congress, must frame a plan of military discipline, particularly adapted
                            to the use of a militia. It must contain all the essential parts of discipline; and nothing more. And the whole must be
                            conceived in language perfectly intelligible to men unskilled in the military art. The Baron Steuben’s regulations for the
                            army may be the groundwork of the plan; and on a revision he would readily see what alterations would be necessary to
                            adapt them to a militia.
                        Such a plan being framed, let it be recommended by Congress to the governments of the several states; and to
                            facilitate its introduction, it may be advisable to print it at the expence of the United States; and to send to the
                            executive of each state such a number of copies as will furnish every general and field officer, captain &
                            adjutant with one.
                        With this plan of discipline every militia officer should make himself acquainted within a limited time, or
                            forfeit his commission. This requisite may be objected to; but as the ignorance of the officers is an invincible bar to
                            the improvement of the men—if any government will not make & enforce a regulation of this kind, it may as well drop
                            the idea of ever forming a disciplined militia.
                        The plan being adopted, a sufficient time must be allotted for the instruction of the militia. To muster them
                            only three or four days in a year is doing nothing. Twenty five days in a year, if diligently improved, may suffice. If during
                            part of this time the militia were to assemble in battalion, & part of the time in brigade, in the latter case
                            forming a camp, their improvement in discipline would be greatly forwarded; and their ideas raised as near as possible to
                            real service. The twenty five days may be thus appropriated. Fifteen days for training by squads, half companies and
                            companies; five days in battalion; and five days in brigade.
                        By the confederation, each state is bound "to have constantly ready for use, in public stores, a due number
                            of tents and camp equipage." These may be deposited in the hands of the quarter masters of brigade, under the orders of
                            each brigadier, and drawn out for the purpose above mentioned. And being thus lodged, they will always enable the militia
                            promptly to engage, and to continue, for a time, in real service, whenever the defence of the
                            country shall require it.
                        That the militia may be uniformly armed and accoutered, both arms and accoutrements must be provided by the
                            respective states, sufficient for all their youth from eighteen to twenty four years of age, and lodged with the captains
                            of companies, to be used only on days of exercise.
                        To render militia duty as little burthensome as possible, and to encourage the men to diligence in learning
                            the exercises, let their attendance be regulated by their improvement; and common militia services cease at twenty four
                            years of age. At present the laws usually subject a man to be dragged into the training field from the time he is sixteen
                            until he is fifty or sixty years of age.
                        In the first instance let all the youth from eighteen to twenty one years of age be inrolled in the militia,
                            and regularly trained the appointed days. At the close of every year let there be an inspection of this militia. Such as
                            shall then be found to be masters of the exercises prescribed in the plan of discipline, should be exempted from all
                            musters except those in brigade. Such as manifest a certain other, but lower degree of skill, should be excused from all
                            musters save those in battalion & brigade. The residue should attend all musters; but be kept at the drill.
                        When the militia assemble in battalion and brigade, it is to be wished they might appear in uniforms. And as
                            these musters will be most convenient in the mild seasons of the year, a uniform may be provided by each state at very
                            little expense. It may consist only of a hat, linen frock or coat, and linen overalls. These articles may be lodged with
                            the regimental quarter masters, and drawn out for use only at the regimental and brigade musters.
                        So much of the time of every youth from 18 to 21 being devoted to the public, their parents or masters will
                            think (and not without reason) the tax too heavy. But cannot they be thus relieved?
                        It is customary for every youth, at twenty one years of age, to receive of his parent or master a suit of
                            cloaths; called his freedom suit. Now, instead of paying the militia in cash, let each man at
                            twenty one, or, in the first instance after three years service, receive from the public a suit of cloaths. This suit, I
                            presume, may be purchased for a less sum than his pay would amount to in seventy five days, at a shilling sterling a day.
                            But none should be intitled to this suit, save such as were admitted to exercise in battalion and brigade.
                        From twenty one to twenty four years of age, these men would be exercised in battalion or brigade, or both,
                            from fifteen to thirty days in the whole; the value of which, at a shilling sterling a day, would, upon an average, be
                            equal to the purchase of uniform arms and accoutrements. At twenty four, therefore, instead of paying each man in money,
                            let the same arms and accoutrements with which he has been trained during the three preceding years, become his property.
                            In this way the whole body of the people will at length be uniformly armed; and, with much truth it may be said, without
                            any expense to the public.
                        But altho’ every man will be discharged from the trained band at the age of twenty four years; yet seeing in
                            a country so extended as the United States, this disciplined militia will be unequal to oppose a sudden and powerful
                            attack, by reason of the dispersed situation of their places of abode, every man, from twenty four to forty years of age,
                            must be subject to military service upon an alarm; and should therefore keep himself constantly provided with arms and
                            accoutrements; which should be inspected annually by the officers of the company to which he belongs: for as these men
                            will constitute the most numerous body of the militia it will doubtless be expedient to form them into companies and
                            regiments, under officers of their own, who should make the inspection just mentioned, & command them in case of
                            their being called into actual service.
                        Several advantages will result from requiring so many days service from the militia under twenty one years of
                            age. To youth in general military exercises are agreeable. The time so spent is no loss to them. It is rather a relief to
                            be called from their usual labours. Hence they may be expected to attend, not only without reluctance, but with pleasure.
                            And parents & masters will have reason to be satisfied, by being eased of the expense of freedom suits for their sons & servants, in proportion to the loss of their services.
                        The penalties for non-appearance at militia musters must be high enough to induce a general attendance; and
                            substitutes be inadmissable. No republican can think it a dishonour to serve in a militia formed and disciplined on the
                            principles before mentioned.
                        A small troop of dragoons & a small company of artillerists may compose a part of every brigade.
                        I do not know how many men the terms of years before stated for militia services would comprehend. If so many
                            that the expense of the cloathing would be too burthensome to the states; and if it shall be found that any part of the
                            time proposed for military exercises can be dispensed with, then the uniforms may comprehend fewer articles, so as to
                            proportion the expense to the wages which it may be judged reasonable to allow the militia. Or in other words—Whatever
                            sums it shall be thought right & necessary to allow the militia, to compensate for their expense of time in
                            attending militia musters from the ages of 18 to 21, let them receive in cloathing. This will so far give uniformity to
                            the appearance of the militia, and at the same time satisfy their parents or musters.
                        To preserve an exact adherence to the regulations, in every part of discipline, and, where necessary, to
                            communicate instructions to the officers, an inspector general will be highly useful, and perhaps indispensable. He must be
                            appointed and paid by the United States. The adjutant generals of militia and their deputies would act as his assistants.
                        Besides causing the militia to be armed in the manner above described, each state should form an arsenal,
                            and furnish it with military stores and apparatus adequate to the equipment of its whole trained band. The continental
                            arsenals should contain the like stores & apparatus sufficient to equip the whole trained bands of the United
                            States.
                        I will take the liberty to add a page or two on the subject of military academies, which have been mentioned
                            as proper to be created where the continental arsenals shall be established. At the same places, also it has been supposed
                            that founderies and manufactories for all kinds of military stores may be established to advantage. But if these plans are
                            not impracticable, I am clear that at present they are inexpedient.
                        Whence are to come the students at these academies? We have not (and God forbid we ever should have) either a
                            nobility or noblesse. And our laws of inheritance will save us from elder brothers to whom business will be unnecessary,
                            as well as from younger sons bred in too much indolence or delicacy to acquire a living by their own industry. And without
                            a standing army, none will find an interest in studying the military art as a profession. The few (and in a country of
                            husbandmen, merchants and mechanics they will be very few) whose genius shall prompt & whose fortunes shall enable
                            them to pursue extensively the study of the military art—can travel; and find in Europe schools already established on the
                            most perfect plans, where they may acquire, with the greatest facility all that knowledge of the military art of which
                            they are capable. All the arts and sciences which form the basis of, or are connected with the military art, are already,
                            or will be taught in the American universities, as soon as the respective states shall be able properly to endow them.
                        If any thing like a military academy in America be practicable at this time, it must be grounded on the
                            permanent military establishment for our frontier posts and arsenals; and the wants of the states, seperately, of officers
                            to command the defences on their seacoasts.
                        On this principle it might be expedient to establish a military school, or academy, at West Point. And that a
                            competent number of young gentlemen might be induced to become students, it might be made a rule that vacancies in the
                            standing regiment should be supplied from thence: those few instances excepted where it would be just to promote a very
                            meritorious serjeant. For this end the number which shall be judged requisite to supply vacancies in the standing regiment
                            must be fixed; and the students who are admitted with an expectation of filling them limited accordingly. They might be
                            allowed subsistance at the public expense. If any other youth desired to pursue the same studies, at the military academy,
                            they might be admitted; only subsisting themselves. These students should be instructed in what is usually called military
                            discipline, tactics, and the theory & practice of fortification and gunnery. The commandant and one or two other
                            officers of the standing regiment, and the engineers, making West Point their general residence, would be the masters of
                            the academy; and the inspector general superintend the whole.
                        In regard to manufactures carried on by the public—this war has afforded too many
                            expensive proofs of its inexpediency. The states, moreover, are not in a situation presently to bear the expense of the
                            mere establishment. Or if they were, the amount would go far towards replenishing the public arsenals with all the
                            military stores necessary to be deposited during many years. And as to cartridge boxes and other leathern accoutrements,
                            saddles & other furniture for dragoons, and harness for artillery and waggon horses, all which are in their nature
                            so perishable, I would not provide an article of them until there was a prospect of a war. For harness for waggon horses
                            might at once be purchased with the teams & waggons and all the other leathern apparatus, sufficient to equip an
                            army of fifty thousand men, might easily be procured in less than six months. Or if the inattention of the individual
                            states duty to arm and accoutre the militia, should determine Congress to provide and deposit in the arsenals any quantity
                            of leathern apparatus; it might be done by contracts at half the expense of the proposed public manufactories.
                        Thus, sir, with freedom as you requested, I have given my sentiments respecting a military establishment for
                            the United States during peace. If they should throw any light on a subject so interesting to the future safety &
                            happiness of this country, I shall think myself fortunate in the opportunity of communicating them. On reflection I have
                            found reason to depart materially, in many instances, from my first sketches on the subject. In like manner, on farther
                            deliberation and discussion, I should doubtless be induced to alter my opinion on divers propositions contained in this
                            letter. Nevertheless, imperfect as they are, they may aid the general design, by suggesting ideas which may lead to the
                            formation of a system in the best manner adapted to our government, situation and ability. I have the honour to be with
                            great respect, your Excellency’s most obedt servant
                        
                            Tim: Pickering
                            Q.M.G.
                        
                    